DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/27/2022 have been fully considered but they are not persuasive.
In response to the argument presented on p. 4 of the Applicant’s Remarks (regarding “the level of radiation emitted by a radiopharmaceutical”), it is agreed that Wilson’s detector is applied to a radioactive waste. However, such a detector disclosed in Wilson can be applied to any radiation sources such as a radiopharmaceutical, which is an obvious try in the light of the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
In response to the argument presented on p. 4 of the Applicant’s Remarks (regarding “to detect the total ionization of the measuring gas”), it is first noted that “total ionization” is pointed out in column 14, lines 25 – 30 of Wilson and the Applicant has not characterized the teaching of Wilson, particularly regarding this passage.
It is also noted that Applicant has not characterized the secondary reference which teaches determining of total ionization of a measuring chamber by a radiopharmaceutical.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (WO 2008/083313; previously cited)  in view of Wilson (US 8,729,488 B2; previously cited).
With respect to independent claim 1, Hirschman teaches in Fig. 23 a radiation detector, characterised in that it comprises (A) a plurality of ionization chambers (10) 1081 which comprises at least two parts as shown in Fig. 23, and (B) electric circuit since in paragraph [0206] total radiation activity is determined at any time using a dose calibrator, Hirschman should have a processor such as 991 in Fig. 7, wherein each of the ionization chambers contains a measuring gas because Hirschman teaches ionization chambers 1081 and comprises a main body (11) as shown in Fig. 23, wherein the ionization chambers  are arranged in such a way that the main bodies (11) as shown in Fig. 23 delimit a measurement space (M) as shown in Fig. 3 inside which a radiopharmaceutical radiation source 1082  may be positioned; wherein the electronic circuit, configured to detect the total ionization in paragraph [0206] of the measuring gas contained in the ionisation chambers (10), said radiation detector being configured and effective for detecting and determining the level of radiation emitted by a radiopharmaceutical in paragraph [0206].
In addition, in Fig. 1 Wilson teaches a plurality of ionization chamber  wherein the ionization chambers  are arranged in such a way that the main bodies (11) as shown in Fig. 1 delimit a measurement space (M)  inside which a radioactive source 1 may be positioned and each of the ionization chambers has a measuring gas  helium 3 as disclosed in column 9, line 49. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirschman in order to measure desired radiation level from a desired radiation source. Wilson is directed to providing corrected information on the amount of radioactive material (see column 1, line 55 – 58) by removing external radiation source such as cosmic rays incident on the investigation location.
Since such a geometrical distribution of detectors enclosing a radiation source is known by Wilson, the modification of the ionization chambers in Hirschman with a plurality of ionization chamber would be within the ordinary skilled art as an engineering design choice because Hirschman itself wants to monitor total radiation activity or radiation level at any time.
This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 3, Wilson teaches in Fig. 1 wherein the plurality of ionisation chambers (10) 11 arranged in such a way that the main bodies (11) are distributed along a closed curve (C).
With respect to dependent claim 4, Wilson teaches  wherein a plurality of ionisation chambers (10) 11, wherein a first portion of the ionisation chambers (10a) 11 between two hinges 7 is movable relative to the remaining portion of the ionisation chambers (10b) between a measurement position, in which the main bodies (11) are distributed along a closed curve (C), and a service position, in which the main bodies (11) are distributed along a line or an open curve (A) as shown in Fig. 1.
With respect to dependent claim 5,  because of ionization chambers 11 between two hinges in Fig. 1, Wilson teaches wherein the plurality of ionisation chambers (10) arranged in such a way that the main bodies (11) are distributed along an open curve (R).
Or in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson so as to  have ionization chambers arranged in an open curve in order to have a simple detector assembly for a cost effectiveness. This variation would be obvious try as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 6, in Fig. 1 Wilson teaches wherein the plurality of ionisation chambers (10) arranged in such a way that the main bodies are distributed along two parallel rows (I, II).
With respect to dependent claim 7, Wilson teaches wherein each main body (11) has a cylindrical conformation 11. 
With respect to dependent claim 8, Wilson teaches in Fig. 1 wherein each main body (11) is closed and delimits a containment volume for the measuring gas Helium-3 in column 9, line 49.
With respect to dependent claim 9, Wilson teaches  wherein the main bodies (11) are connected to a manifold (15) a base disclosed in column 9, line 38; the main bodies (11) and the manifold (15) delimit a closed volume for the containment of the measuring gas as shown in Fig. 1.
With respect to dependent claim 10, Hirschman teaches a fractionation apparatus for preparing doses of radiopharmaceuticals, comprising: a support as shown in Fig. 24 for a syringe 1100 or another container configured and effective to receive a predetermined dose of a radiopharmaceutical; a support for a bulk container of a radiopharmaceutical 1088; an hydraulic circuit as shown in Fig. 24, configured to connect the container of the radiopharmaceutical and a saline solution source as disclosed in paragraph [0167] to the syringe, characterized in that the fractionation apparatus comprise the radiation detector according to claim 1 as discussed above. 
	With respect to dependent claim 11, Hirschman teaches in paragraph [00116] preparing doses of radiopharmaceuticals, comprising a containment booth as shown in  Fig. 4A, provided with radiation shields 752; see paragraph [0179], located inside which there is the fractionation apparatus according to claim 10 as discussed above.
Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman modified by Wilson, and further in view of Cooke (US 2013/0154657 A1; previously cited).
The teaching of Hirschman modified by Wilson has been discussed above.
With respect to dependent claim 2, Wilson is silent with wherein the electronic circuit is configured to integrate the ionisation currents that are produced in the plurality ionisation chambers (10) in order to obtain a single electrical signal.
	In Fig. 1 and in paragraph [0031] Cooke teaches measuring ionized electron currents. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wilson modified by Hirschman so as to determine amount of desired radiation in desired sample by adding all the current flowing in each ionization chamber. Signal processing in detector elements would be ordinary skilled art as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884